Citation Nr: 0204617	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  95-35 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral retinal 
detachment.

2.  Entitlement to a compensable evaluation for chronic 
conjunctivitis.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from March 1977 to March 
1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from March 1995 and November 1995 rating 
decisions of the Montgomery, Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO).  Jurisdiction currently 
resides in the Columbia, South Carolina RO.  The Board has 
not previously considered the appeal that arose from the 
March 1995 rating decision.  

The appellant withdrew his appeal from the November 1995 
rating decision in writing in November 1996, and later filed 
a VA Form-9 within the time parameters for perfecting an 
appeal.  The Board exercised jurisdiction over this issue and 
remanded the appeal in November 1998 for further development.  
In November 1999, the Board issued a decision denying the 
appeal.  In June 2001, the Court of Appeals for Veterans 
Claims issued an order that vacated the Board's September 
1999 decision on a joint motion in order for the Board to 
consider the implications of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) which was enacted during the pendency of the appeal.

The Board's November 1998 Remand had directed that additional 
development be accomplished in the form of obtaining a VA 
examination in ophthalmology and a medical opinion as to the 
most appropriate current diagnosis and its relationship to 
service connected conjunctivitis.  We have reviewed the 
report of the VA examination and find that it included a 
thorough review of all of the evidence of record and previous 
medical opinions and that it addressed all of the Board's 
Remand questions.  As to the November 1998 Remand 
instructions, we find that the VA examination constituted 
compliance with the Remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  Service medical records are negative for diagnosis or 
treatment for bilateral retinal detachment, which was not 
diagnosed until 15 years following the appellant's discharge 
from active duty.
 
2.  The weight of the medical evidence of record is against a 
finding that bilateral retinal detachment was incurred in 
service, is attributable to service, or is proximately due to 
or the result of service connected chronic conjunctivitis.

3.  Chronic conjunctivitis was not active at the time of the 
most recent VA examination and the VA examiner established 
that dry eye and conjunctival scarring are the sole residuals 
of service connected chronic conjunctivitis.


CONCLUSIONS OF LAW

1.  Bilateral retinal detachment was not incurred in or 
aggravated by the appellant's period of active service and is 
not proximately due to or the result of service connected 
chronic conjunctivitis.  38 U.S.C.A.  §§ 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310(a) (2001). 

2.  The criteria for a compensable (10 percent) evaluation 
for each eye for chronic conjunctivitis with residuals of dry 
eyes and conjunctival scarring have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.48a, 4.118, 
Diagnostic Codes 6018, 7804 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for chronic conjunctivitis was established 
in a September 1995 rating decision.  The disability was 
assigned a noncompensable evaluation which was a reflection 
of a finding of no residual disability due to chronic 
conjunctivitis at the time of the VA examination in April 
1980.  

The appellant submitted a claim for an increased rating for 
his eye condition in February 1994.  In a March 1995 rating 
decision, the RO confirmed and continued the noncompensable 
evaluation.  The appellant filed a Notice of Disagreement in 
August 1995, wherein he alleged for the first time that he 
had scarring underneath his eyelids, loss of peripheral 
vision and had suffered a bilateral detached retina, all of 
which he attributed to service connected conjunctivitis.  The 
RO issued a rating decision in September 1995 that confirmed 
and continued the noncompensable evaluation for 
conjunctivitis and that held that the retinal detachment was 
not a residual of service connected chronic conjunctivitis.  
An appeal was perfected from the March 1995 rating decision.

The RO issued a rating decision in November 1995 that denied 
service connection for bilateral retinal detachment secondary 
to service connected chronic conjunctivitis.  In a statement 
submitted in support of his appeal in September 1997, the 
appellant contended that the conjunctivitis caused scarring 
underneath his eyelids.  This in turn helped to detach the 
retinas and also resulted in extreme dryness in his eyes.  In 
a letter submitted in February 2002, the appellant's attorney 
clarified his contentions.  The appellant sought service 
connection for retinal detachment on a direct basis; and 
sought compensable evaluations for scarring, dry eyes and 
loss of peripheral vision which were all claimed as residuals 
of service connected chronic conjunctivitis.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 38 C.F.R. § 3.159(b) (2001).  In April 
1997, the appellant was asked to submit the medical records 
of his identified providers.  By virtue of the two rating 
decisions, the Statements of the Case, the Supplemental 
Statements of the Case, and the Board's November 1998 Remand 
and vacated November 1999 decision, the appellant and his 
representatives were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the claim 
for service connection and for a compensable evaluation, as 
well as the evidentiary defects existing in the claim.  VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  We hold that 
as to the issues decided herein, the evidence of record is 
more than adequate to decide them and that there are no 
additional duties owed under these provisions.

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 38 C.F.R. § 3.159(c) 
(2001).  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant, in fact, it 
appears that all evidence identified by the appellant 
relative to this claim has been obtained and associated with 
the claims folder.  Service medical records were previously 
obtained and associated with the claims folder.  The 
appellant identified treatment by various private medical 
providers and it appears that either he has submitted this 
evidence or the evidence was obtained by the RO.  The 
appellant has not referenced any unobtained evidence that 
might aid in substantiating the claim or that might be 
pertinent to the bases of the denial of the claim.  The 
appellant withdrew his request for a hearing in writing in 
November 1996.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 38 C.F.R. § 3.159(c)(4) (2001).  The appellant 
was afforded VA examinations in April 1980, November 1995 and 
May 1999 that specifically addressed the issues under current 
appellate consideration.

In the circumstances of this case, a remand because of the 
passage of the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

A February 1975 service medical record showed that the 
appellant was seen in the emergency room while stationed in 
Turkey, with complaints of being unable to remove an article 
that was causing irritation in his right eye.  His eyes were 
flushed with normal saline with no results.  On follow-up, 
there was no evidence of conjunctivitis or abrasions and no 
treatment was indicated. 

In July 1977 (just after his return from Turkey), he 
complained of a possible foreign body in the right eye.  
Examination revealed giant follicles under the upper lids of 
both eyes.  An impression of trachoma versus giant papillary 
conjunctivitis was shown.  In September 1977 he was 
asymptomatic but still had giant papules.  At the time of a 
November 1977 eye examination, the papules were confluent and 
smaller and were currently asymptomatic.  The appellant's 
case was subsequently presented at Grand Rounds, where it was 
concluded that giant papillary conjunctivitis was the 
appropriate diagnosis. 

In October 1978, eye examination revealed small papules under 
the upper tarsal plates.  In June 1979, a notation that he 
still had giant papillary conjunctivitis was made.  In July 
1979 he was asymptomatic.  In December 1979, he complained 
that his eyes had been tearing lately, and slit lamp 
examination revealed that giant papillary conjunctivitis 
persisted.  In January 1980, he complained of a swollen right 
upper lid and a foreign body feeling in the left eye.  It was 
noted that he had a [illegible] on the right upper lid. 

The report of the appellant's January 1980 separation 
examination shows that the appellant's eyes were clinically 
evaluated as normal.  He reported a history of eye trouble, 
which referred to a feeling of irritation in the eye lid 
which was treated from August 1977 to December 1979 with no 
resolution. 

The report of a special eye examination conducted by VA in 
April 1980, showed that the appellant gave a history of 
irritation of the upper eyelids beginning in 1977, and he 
complained that the eyes still teared a great deal.  
Examination of the eyelids revealed no swelling, no 
inflammation, no irritation, and no sign of any abnormal 
condition.  A diagnosis of no ocular abnormalities was given. 

In February 1994, H. Banks Carroll, M.D., stated that he had 
treated the appellant for conjunctivitis with some 
photophobia on September 7, 1983. 

In a January 1994 statement, B.S. Chhokar, M.D., indicated 
that he had seen the appellant in June 1984 for complaints of 
irritation, redness, and a sand-like feeling in both eyes.  
On external examination, there was a slight edema of the lids 
and marked congestion of the conjunctiva in both eyes with 
slightly more in the left than in the right.  A diagnosis of 
granular conjunctivitis was made. 

In a February 1994 statement, George B. Hubbard, Jr., M.D. 
indicated that he had first seen the appellant in August 1984 
for a second opinion regarding allergic conjunctivitis.  
Positive findings on eye examination were limited to vernal 
conjunctivitis.  When last seen in May 1988, he was treated 
for recurring vernal conjunctivitis.  His corrected visual 
acuity was 20/20 in both eyes.

The appellant was evaluated by Thomas M. Aaberg, M.D. in 
April 1995.  The physician noted that the appellant had 
served in the military from 1973 to 1980 with no reported 
ocular history prior to that time.  He apparently developed 
follicular conjunctivitis in both eyes during service in 
Turkey and there was a question of whether this was trachoma, 
allergic or giant papillary conjunctivitis.  The condition 
apparently waxed and waned and symptoms included redness, 
itching, and increased lacrimation with foreign body 
sensation.  There was a question of whether the bilateral 
retinoschisis that developed was congenital or acquired.  He 
apparently had a history of visual field defects.  Macular 
sparing, bilateral rhegmatogenous retinal detachment was 
diagnosed.

The record includes a statement from Phil Hutchins, O.D., who 
indicated that when the appellant was seen in his office in 
May 1985, visual field screening revealed a mild loss in the 
superior nasal quadrant for the right eye.  This was verified 
on repeat examination in June 1985.  When seen in April 1988, 
routine change in refraction was found and there was no viral 
infection. 

In a June 1995 statement, Thomas M. Aaberg, M.D., indicated 
that the appellant had related a history of conjunctivitis 
while in the military, with a recent diagnosis of bilateral 
rhegmatogenous retinal detachment associated with lattice 
degeneration of the retina.  Dr. Aaberg stated that the 
retinal detachment had been of long standing in both eyes 
with multiple demarcation lines breaking through each 
sequentially over time extending towards his central macula.  
In Dr. Aaberg's view, it was possible that the original 
diagnosis of conjunctivitis may have been related to the 
current disability causing the recurrent inflammation. 

Operative reports show that the appellant underwent scleral 
buckling procedures in the left eye (May 1995) and the right 
eye (August 1995) as treatment for rhegmatogenous retinal 
detachment.  On examination in August 1995, Dr. Aaberg noted 
that both eyes showed the retina to be now attached with old 
demarcation lines present but no subretinal fluid. 

In August 1995, the appellant indicated that his doctors had 
advised him that he did not have any logical reason why the 
bilateral retina detachments should have occurred except that 
the retina problem was the end result of the conjunctivitis 
which occurred while he was on active military service. 

On VA visual examination in November 1995, diagnoses included 
chronic conjunctivitis, retinal detachment repaired with 
scleral buckles; and rhegmatogenous retinal detachment 
secondary to lattice degeneration.  The VA examiner indicated 
that it would be difficult to establish a causal relationship 
between chronic conjunctivitis and lattice degeneration. 

In January 1996, Dr. Aaberg wrote that he had operated on the 
appellant for bilateral retinal detachment in 1995.  Both 
eyes had longstanding retinal detachments secondary to 
lattice degeneration.  Multiple demarcation lines were 
present in both eyes with the detachment breaking through 
each sequentially over time towards his central macula.  With 
each detachment and progression thereof, there is mild 
inflammation generated in the eye.  Once the detachment 
becomes stabilized by the demarcation line, the inflammation 
then becomes less and eventually subsides.  The appellant had 
a history of repeated conjunctivitis while on military duty 
in Turkey.  It was impossible to determine the duration of 
his current detachments but it was possible that the 
detachments extended back to the time of his tour of duty and 
that the recurrent episodes of conjunctivitis may have been 
related to the current disability (i.e. recurrent and 
progressive detachment causing the recurrent inflammation).

In an October 1996 statement, Steven L. Henslee, M.D. 
indicated that the appellant had a long ophthalmic history 
going back to his active duty in Turkey, when a diagnosis of 
Behcet's Disease was made.  It was Dr. Henslee's opinion that 
it was plausible that the bilateral inferior retinal 
detachments were long-standing because of the demarcation 
lines, and he stated that the fact that the appellant had not 
had any recurrent conjunctivitis since the surgical repair 
lent credence to the possibility of intermittent inflammatory 
episodes associated with his retinal detachment. 

In July 1997, the appellant was examined by Michelle H. 
Pedersen, O.D., for complaints of a swollen, itchy left upper 
lid.  Examination revealed a small internal hordeolum on the 
left upper lid, and mild to moderate scarring and retention 
cysts on the superior palpebral conjunctiva bilaterally.  
There was lattice degeneration without holes in both eyes, 
and retinae attached 360 degrees out to the buckles.  The 
hordeolum and other symptoms resolved with treatment.  Dr. 
Pedersen had no reason to believe that the history of 
recurrent conjunctivitis played any role in the development 
of the hordeolum, but she could not say there was definitely 
no relationship.  The appellant was using artificial tears 
for dry eye symptoms.

In May 1999, the appellant was afforded a VA eye examination 
pursuant to the Board's remand, at which time the C-file was 
reviewed thoroughly.  The appellant dated the history of 
problems with a foreign body sensation in both eyes to 1977, 
with recurrences approximately every six months for the next 
several years.  He gave no possible etiology for the retinal 
detachments as there was no history of trauma and no family 
history of retinal detachments.  Current complaints included 
occasional foreign body sensations (like sand in his eyes), 
along with some burning, a dry feeling and occasional 
itching.  He described a floater in the left eye which came 
on shortly after his left eye surgery in 1995. 

On physical examination, best-corrected visual acuity in the 
right eye was 20/30 +1  at a distance and 20/25 at near.  
Best-corrected visual acuity in the left eye was 20/25 -3 at 
a distance and 20/20 -1 at near.  Confrontation visual fields 
were full and extraocular motility was full.  There was no 
afferent pupillary defect, and slit lamp examination revealed 
normal bulbar conjunctiva in both eyes and some upper lid 
slipping.  There was evidence of palpebral conjunctival 
scarring of the upper tarsal conjunctiva of both eyes with 
multiple concretions and several inclusion cysts of both 
eyes.  In the inferior conjunctiva, there was mild injection 
with a trace papillary action.  In both eyes, there was 
evidence of scleral buckle with cryo spots 360 degrees 
anterior to the buckle.  No holes were noted and there was 
evidence of demarcation lines.  There was a vitreous floater 
in the left eye. 

The examiner provided the following impressions: 1) history 
of chronic conjunctivitis with residual upper tarsal 
conjunctival scarring in both eyes; 2) history of retinal 
detachments secondary to lattice degeneration status post 
scleral buckling procedures bilaterally; 3) myopia; 4) 
Meibomian gland dysfunction; and 5) vitreous floater of the 
left eye.  It was the examiner's view that the appellant's 
retinal detachments were not related to conjunctivitis as 
stated by Dr. Aaberg.  The examiner indicated that it 
appeared that he had some inflammation which could have been 
related to retinal detachments, but this inflammation would 
not have caused the amount of conjunctival scarring that was 
seen in this appellant, which was due to a chronic 
conjunctivitis.  According to the examiner, while the 
appellant may have had some inflammation from the retinal 
detachments, that would not have manifested in this way.  The 
examiner further stated that the treatment of the appellant's 
conjunctivitis in no way could have led to the subsequent 
diagnosis of bilateral retinal detachments. 

It was noted that the appellant still had some residual 
symptoms from his chronic conjunctival scarring which had 
manifested as an occasional foreign body sensation and dry 
eye.  It appeared that if the retinal detachments were the 
reason for the inflammation and symptoms, that upon repair, 
those symptoms would have resolved.  The examiner concluded 
that the appellant had chronic conjunctival scarring from a 
previous chronic conjunctivitis that would have been a very 
unlikely manifestation of bilateral retinal detachments.

In an eye history form filled out by the appellant in August 
2000, he reported problems with floaters and dry eyes.  He 
did not report eye pain, blurred vision, tearing, discharge, 
loss of vision or redness.  In a September 2000 letter, W. 
Lloyd Clark, M.D. wrote to Dr. Aaberg that the appellant's 
visual acuity on examination had been 20/25-2 in the right 
eye and 20/25 in the left eye.  Both retinas remained well-
attached and he had no further problems in that regard after 
the surgical reattachments. 

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection for bilateral retinal detachment.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1131 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (2001); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  Establishing direct service connection 
for a disability that was not clearly present in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  The Board generally will 
afford a higher degree of probative value to objective 
evidence provided by competent medical examiners when 
compared to the subjective reports of interested parties.

On review of the record, the Board has concluded that the 
preponderance of the evidence is against a finding that 
service connection is warranted for bilateral retinal 
detachment on a direct basis.  Service medical records show 
that between 1977 and 1979, the appellant was followed for 
giant papillary conjunctivitis, a diagnosis which was 
confirmed on medical consultation.  These records are 
negative for treatment, diagnosis, or findings suggestive of 
bilateral retinal detachment.  Silence in service medical 
records as to a claimed disability is of probative value, but 
in cases where a veteran undergoes repeated specialty 
examinations during service and the claimed disability is not 
found, this is of great probative value in the Board's 
consideration.  During service, repeated ophthalmological 
examinations failed to document any retinal abnormality or 
detachment.  

Following his active duty discharge, the appellant was seen 
frequently for treatment and evaluation of eye complaints, 
including a diagnosis of conjunctivitis; however, bilateral 
retinal detachment was not diagnosed until 1995, or 
approximately 15 years after separation from service.  In the 
absence of documentation showing the manifestation of 
bilateral retinal detachment either during service or in the 
years shortly thereafter, the available evidence does not 
suggest that a retinal disorder was present during the 
appellant's period of active service. 

We have considered the evidence that suggests that inservice 
conjunctivitis was the early manifestation of retinal 
detachment.  Dr. Aaberg's June 1995 and January 1996 
statements that it was possible that the inservice diagnosis 
of conjunctivitis may have represented the beginnings of the 
sequential retinal detachment was considered, as well as his 
statement that it was impossible to determine the duration of 
current detachments.  Dr. Henslee's similar opinion was also 
considered.  These opinions are of little probative value in 
light of the fact that they constitute only a tenuous 
connection between the detached retinas and the inservice 
manifestations.  The probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  While Dr. Aaberg examined the appellant on 
multiple occasions and his letterhead reflects advanced 
training and considerable knowledge in the area of eye 
disease, his conclusion is so equivocal that it lacks real 
probative value when the Board weighs all of the evidence of 
record.  Furthermore, his opinions are based on the 
recitation of history as provided by the appellant or other 
examiners.  There is no documentation that Dr. Aaberg ever 
reviewed the service medical records.  Dr. Henslee's opinion 
is based on the false belief that after the scleral buckling 
surgery, the appellant no longer had chronic conjuctivitis, a 
fact that is not born out in the medical evidence after the 
procedures were carried out.  In contrast, we are presented 
with medical evidence presented by the VA examiner at the 
conclusion of the 1999 VA examination.  This examiner 
reviewed the service medical records in addition to the other 
evidence of record.  This examiner too had advanced training 
and knowledge in the area of eye disease.  Most importantly, 
the examiner's conclusions were far more certain than those 
provided by Dr. Aaberg and hence more probative.  The VA 
examiner concluded that it was very unlikely that the 
manifestation of the retinal detachments would have been the 
type of conjunctivitis as shown in service.  It was further 
explained that if the retinal detachments were the reason for 
the conjunctivitis, that upon repair, the symptoms would have 
resolved.  The evidence since the 1995 repairs includes 
continuing bouts of conjunctivitis.  Therefore, the degree of 
certainty of this opinion affords it a greater degree of 
probative value and it outweighs Dr. Aaberg's conclusion to 
the contrary.

For the reasons stated above, therefore, the Board finds that 
the preponderance of the available medical evidence is 
against a finding that bilateral retina detachment was 
incurred in or aggravated by the appellant's period of active 
service.  Accordingly, the claim for service connection for 
bilateral retinal detachment on a direct basis is denied. 

Secondary service connection for bilateral retinal 
detachment.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2001).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439 (1995).  

The Board has also considered whether the bilateral retinal 
detachment is proximately due to or the result of service 
connected chronic conjunctivitis.  We find that the 
preponderance of the evidence is against the claim.  The 1995 
VA examiner stated that it would be difficult to establish a 
causal relationship between chronic conjunctivitis and 
lattice degeneration.  Again, the very probative opinion of 
the 1999 VA examiner that retinal detachments were not 
related to conjunctivitis was afforded a very high degree of 
probative value for the reasons given above.  Dr. Aaberg had 
offered the opinion that the inservice conjunctivitis was a 
manifestation of the beginnings of retinal detachment, not 
that conjunctivitis caused or contributed to the detachments, 
therefore he has provided no positive link with regard to the 
question of secondary service connection.  

While the appellant may believe that there is a 
relationship, he is a layman and is not competent to 
establish the etiology of retinal detachment.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Furthermore, in a secondary 
service connection claim, the question centers on the 
relationship of one condition to another.  Such a 
relationship is not susceptible to informed lay observation 
and thus, for there to be credible evidence of such a 
relationship, medical evidence is required.  See, e.g., 
Reiber v. Brown, 7 Vet. App. 513, 516 (1995).  Any statement 
of the appellant as to what a doctor told him is 
insufficient to establish a medical relationship.  The 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995), Marciniak v. 
Brown, 10 Vet. App. 198 (1997).  Accordingly, the 
preponderance of the evidence is against the claim on a 
secondary basis and there is no doubt to be resolved.

Compensable evaluation for conjunctivitis.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  Lay 
testimony is competent only when it regards the readily 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant is 
competent to state that his condition is worse.  However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.  
The Board assigns more probative value to the objective 
observations of trained medical personnel when compared to 
the subjective reports of interested parties. 

Chronic, active conjunctivitis with objective symptoms is 
assigned a 10 percent evaluation.  Chronic conjunctivitis, 
healed, is rated on residuals.  If there are no residuals, a 
noncompensable evaluation is assigned.  38 C.F.R. § 4.84a; 
Diagnostic Code 6018 (2001).  

The VA examiner in May 1999 identified a single residual of 
service connected chronic conjunctivitis.  The VA examiner in 
May 1999 stated that the appellant had residual upper tarsal 
conjunctival scarring in both eyes due to chronic 
conjunctivitis.  The VA examiner further stated that the 
residual symptoms from his chronic conjunctival scarring 
manifested as an occasional foreign body sensation and dry 
eyes.  There is no evidence to the contrary.  Accordingly, 
the evidence supports a non-compensable evaluation for each 
eye under Code 6018 in that it is inactive.

In cases such as this one, when an unlisted condition 
(residual) is encountered, it is rated by analogy to the 
closest related disease or injury which addresses not only 
the functions affected but the anatomical location and 
symptomatology involved.  38 C.F.R. § 4.20 (2001).  We hold 
that the closest related condition that addresses the 
symptomatology associated with the identified conjunctival 
scars is to rate by analogy to scars.  Superficial scars that 
are tender and painful on objective demonstration are 
assigned a 10 percent evaluation.  38 C.F.R. § 4.118; 
Diagnostic Code 7804 (2001).  These criteria address the 
medical finding that there are scars secondary to the chronic 
conjunctivitis and that they are manifested by as an 
occasional foreign body sensation and dry eyes.  Accordingly, 
a 10 percent evaluation for each eye is warranted for 
scarring identified as a residual of service connected 
chronic conjunctivitis.

We have considered the attorney's arguments that the 
appellant is entitled to separate evaluations for tender and 
painful scars and for dry eyes rated by analogy to bilateral 
epiphora, 38 C.F.R. § 4.84a; Diagnostic Code 6025 (2001).  
Although it is possible for a veteran to have separate and 
distinct manifestations from the same injury that would 
permit rating under several Diagnostic Codes, pyramiding, 
that is the evaluation of the same disability, or the same 
manifestation of a disability, under different Diagnostic 
Codes, is to be avoided.  38 C.F.R. § 4.14 (2001).  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  The VA 
examiner in May 1999 clearly stated that the appellant had 
residual upper tarsal conjunctival scarring in both eyes due 
to chronic conjunctivitis.  The scarring manifested as an 
occasional foreign body sensation and dry eye.  The sole 
residual of the service connected conjunctivitis is the 
scarring.  Furthermore, although there is evidence of 
complaints of dry eyes, there is also evidence of complaints 
of excessive tearing attributable to the chronic 
conjunctivitis.  To assign separate evaluations for the scars 
and all the occasional symptoms attributable to the scars 
would constitute evaluation of the same disability, or the 
same manifestation of a disability, under different 
Diagnostic Codes, and this is not permitted.

Although there is a suggestion in the medical evidence that 
the appellant has some loss of visual field, no competent 
medical examiner either VA or private has indicated that any 
such loss is a residual of service connected chronic 
conjunctivitis.  Furthermore, the appellant is not service 
connected for any condition that involves loss of vision, and 
indeed, the Board has upheld the previous denial of service 
connection for bilateral retinal detachments.  

Extraschedular considerations.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  The Board finds that the schedular criteria and 
currently assigned evaluations for residuals of service 
connected chronic conjunctivitis are adequate and that the 
appellant does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  A compensable evaluation 
for each eye is recognition of some amount of interference 
with employment due to the service connected eye disability.  
Marked inference with employment or frequent periods of 
hospitalization for chronic conjunctivitis and residual 
conjunctival scarring has not been shown.


ORDER

Service connection for bilateral retinal detachment is 
denied.  A compensable evaluation for residuals of service 
connected chronic conjunctivitis is granted; a 10 percent 
evaluation for the right eye and a 10 percent evaluation for 
the left eye, subject to the controlling regulations 
applicable to the payment of monetary awards.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



